Citation Nr: 9905852	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  93-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for varicose veins, 
claimed as secondary to the service-connected residuals of a 
right foot fracture.

2.  Entitlement to service connection for a knee disability, 
claimed as secondary to the service-connected residuals of a 
right foot fracture.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fracture of the right 
foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
RO.  

In August 1994, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by varicose veins 
due to disease or injury which was incurred in or aggravated 
by active duty or as the result of the service-connected 
right foot fracture residuals.  

3.  No competent evidence has been submitted to show that the 
veteran has current knee disability due to disease or injury 
which was incurred in or aggravated by active duty or as the 
result of the service-connected right foot fracture 
residuals.  

4.  No competent evidence has been submitted to show that the 
veteran has current allergic rhinitis due to disease or 
injury which was incurred in or aggravated by active duty.  

5.  The veteran's service-connected right foot disability is 
shown to more nearly approximate a level of disablement of a 
moderately severe degree.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for varicose veins, a knee 
disability and allergic rhinitis.  38 U.S.C.A. §§ 1131, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2.  The criteria for the assignment of a 20 percent rating 
for the service-connected residuals of a fracture of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5284 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Varicose veins, knee disability and allergic rhinitis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

The veteran contends that he has allergic rhinitis due to his 
nasal fracture in service.  He also alleges, in essence, that 
he has varicose veins and a knee disability due to surgery to 
his service-connected foot in September 1987 and June 1988.

The veteran's service medical records are entirely devoid of 
evidence of varicose veins, a knee disability and allergic 
rhinitis.  The veteran contends that his varicose veins and 
knee disability began after his foot surgery.  He alleges 
that the disabilities were due to the foot surgery.  The 
veteran contends that his allergic rhinitis was caused by a 
broken nose he suffered while boxing in service.  

The service medical records indicate that, in May 1957, the 
veteran underwent a rhinoplasty and septectomy due to a 
deflection of the nasal septum.  It was reported that the 
veteran had fractured his nose six months earlier in basic 
training (although it was reported elsewhere in the records 
that the nasal fracture had occurred two years earlier).  He 
was discharged to duty approximately two weeks later.  The 
service medical records also show that, in September 1958, 
the veteran suffered a chip fracture to the medial aspect of 
the distal end of the right scaphoid.  It was reported that 
there was no artery or nerve involvement.  His October 1959 
separation examination revealed a normal nose and feet.  

No competent evidence has been submitted suggesting that 
varicose veins, a knee disability and allergic rhinitis were 
incurred in service.  Furthermore, there is no competent 
evidence attributing the veteran's varicose veins, knee 
complaints and allergic rhinitis-all of which were shown 
many years after service-to his service-connected 
disabilities or to foot surgery.  

Indeed, as noted, the veteran had foot surgery in September 
1987 and June 1988.  On August 28, 1987, however, before the 
veteran's surgery, he was seen complaining of increased right 
foot pain as well as right knee pain of 24-hours duration.  
The examiner noted that the veteran had bulging varicosities 
of the right leg.  There was no attribution of the varicose 
veins or right knee pain to the service-connected right foot 
disability.  The veteran was prescribed stockings for the 
varicose veins.  A medical notation dated later that day 
indicated that the veteran was prescribed stockings for 
treatment of pain residuals of his service-connected 
condition rather than the varicose veins.  None of the 
evidence attributed the varicose veins or the right knee 
complaints to the service-connected right foot disability.

The veteran testified at hearing in August 1991 that he had 
had surgery at the VA in the early 1960s.  Indeed, VA medical 
evidence shows that he had nasal surgery due to his service-
connected nasal deformity.  There was no mention of allergic 
rhinitis.

The Board is cognizant of the veteran's contention that he 
has varicose veins and a knee disability due to his service-
connected foot disability-including surgery therefor.  In 
addition, the Board is cognizant of the veteran's assertions 
that he has allergic rhinitis due to his service-connected 
nasal deformity.  As a lay person, however, he is not 
competent to offer an opinion as to the questions of medical 
diagnosis or causation presented in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no competent evidence attributing varicose veins, 
knee disability or allergic rhinitis to the veteran's period 
of service or to a service-connected disability, the Board 
finds that the veteran has failed to meet his initial burden 
of producing evidence of well-grounded claims of service 
connection.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
that a knee disability, varicose veins and allergic rhinitis 
are attributable to service or that they were caused or 
aggravated by a service-connected disability.  

Although the Board has disposed of the varicose veins and 
knee disability claims on a ground different than that of the 
RO, that is, whether the veteran's claims are well grounded 
rather than whether he is entitled to prevail on the merits 
(the RO found that the veteran's allergic rhinitis claim was 
not well grounded), the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II.  Residuals of a fracture of the right foot

Facts

As noted hereinabove, the service medical records show that, 
in September 1958, the veteran suffered a chip fracture to 
the medial aspect of the distal end of the right scaphoid.  
It was reported that there was no artery or nerve 
involvement.  His October 1959 separation examination 
revealed normal feet.  

The veteran was granted service connection for residuals of a 
fractured right foot and awarded a 10 percent rating 
effective from June 1963, the date of his original claim.  
The 10 percent evaluation has been in effect ever since.  

Also as noted hereinabove, the veteran underwent right foot 
surgery in September 1987 and June 1988.  

In June 1990, the veteran filed this claim for an increased 
rating.  

In a July 1990 report, Leocadia T. Prawdzik, M.D., indicated 
that he had examined the veteran whose primary complaint was 
that of pain and immobility of the right foot.  The veteran 
reported that he had numbness and no sensation of movement in 
the second and third right toes.  He noted that, if he stood 
too long, his foot ached.  He denied any redness or swelling.  
The veteran walked in a slightly antalgic gait, more towards 
the right.  The pertinent diagnoses were those of immobility 
and chronic pain of the right foot secondary to an accident 
during military training; status post reconstructive bone 
surgery of the second and third metatarsal bones; and 
polyneuropathy secondary to damage of the second and third 
digits of the right foot.  

An x-ray study showed residual deformity from the old 
fractures involving the proximal fifth metatarsal and the 
proximal aspects of the second and third metatarsals.  
Spurring was present about the talonavicular joint, and there 
was questionable deformity of the distal anterior medial 
aspect of the navicular, apparently related to the old 
fracture.  A transverse lucency was projected through the 
proximal aspect of the third metatarsal, thought to represent 
a non-osseous union at the fracture site.  Arthritic changes 
were probably present in the second, third, fourth and fifth 
metatarsal joint regions.  

A June 1991 letter from John R. Lease, M.D., indicates that 
the veteran complained of numbness over the dorsum of the 
foot and a burning pain over the anterior aspect of the leg.  
He also complained of pain with weight bearing over the first 
and fifth metatarsal heads of the right foot.  The veteran 
was able to walk with a satisfactory gait.  The fourth and 
fifth metatarsal heads were prominent, but there were no 
callouses or tenderness.  There was some weakness of 
dorsiflexion of the foot and ankle.  Dr. Lease's treatment 
reports dated from January to September 1991 show that the 
veteran was treated for complaints of chronic right foot 
pain.  

A July 1991 medical report from Vincent J. DiGiovanni, M.D., 
shows that the veteran complained of dysesthesia of the right 
foot.  The examination revealed hypesthesia of the right 
foot.  The assessment was that of neuralgia of the right 
lower extremity distally, probably due to surgery.

VA outpatient treatment records show continual treatment of 
the veteran's metatarsalgia of the right foot.  

In August 1991, a hearing was held at the RO.  The veteran 
testified that he had a constant, stabbing type of pain in 
the right foot.  He stated that his foot disability was 
"twice as bad" as it was before his surgery.  He also 
complained of "lumps" on the bottom of his foot.  

In November 1991, the veteran underwent a VA nerve conduction 
velocity (NCV) study and an electromyogram (EMG) examination.  
Both studies were interpreted as being normal.  

In July 1992, a VA examination was conducted.  The veteran 
complained of numbness over the outer border of the right 
foot and complained of weakness of the ankle.  The 
examination revealed no evidence of weakness of any of the 
prime movers of the foot.  The examiner noted that the 
veteran had a shuffling type gait which was not abnormal.  
The numbness over the outer border of the foot was deemed to 
be a subjective symptom and not evaluated.  There were bumps 
on the bottom of the foot.  There was no abnormal shoe wear.  
The examiner noted that there was no evidence of any surgical 
effort and that the metatarsal heads had not been removed.

In March 1995, another VA examination was conducted.  The 
examiner reviewed the veteran's history regarding the 
residuals of his right foot injury.  Examination of the foot 
and ankle showed no sign of injury to the ankle.  There was a 
full range of motion and there was no weakness in 
dorsiflexion.  Further, there was no instability of the ankle 
joints.  The foot had normal warmth and color, showing good 
circulation.  There were two parallel scars on the dorsum of 
the foot due to the two operations.  They were well-healed 
and not tender.  There was no swelling or inflammation of the 
foot.  The examiner concluded that the surgeries which were 
done to improve the comfort of the foot appeared to have had 
a good result.  The final diagnosis was that of subjective 
residuals of a crush injury to the right foot, post osteotomy 
of the second and third metatarsals.

A VA peripheral nerve examination was conducted several days 
after the examination of the foot.  The report indicates that 
the veteran complained of pain and numbness and a feeling of 
having marbles in the bottom of the foot.  The examiner 
stated that he apparently had interdigital neuropathy.  An x-
ray study showed some irregularity of the base of the fifth 
metatarsal.  

In April 1996, an EMG was scheduled, but the veteran refused 
to participate noting that he could not tolerate the 
procedure the last time it was given.  

The veteran underwent another peripheral nerve examination in 
May 1997.  Again, the veteran complained of numbness and 
burning in the right foot, primarily between the toes.  There 
was decreased dorsiflexion and plantar flexion of the second, 
third and fourth toes of the right foot.  The skin of the 
foot had normal color and texture with no sign of vascular 
deficiency.  All of the digits were cold on palpation.  The 
right foot had increased sensitivity to touch and pressure in 
the ventral surface of the digits and the adjacent plantar 
area of the foot.  The pertinent diagnoses were as follows:  
status post crush trauma to the right foot; status post two 
osteotomy procedures to the second and third metatarsal areas 
of the right foot; interdigital neuropathy of the second, 
third and fourth digits of the right foot with impaired 
dorsiflexion and plantar flexion; and chronic metatarsalgia 
of the right foot.

Another VA EMG study was scheduled in May 1997.  The veteran 
complained of paresthesia of the dorsum of the right foot and 
burning sensation of the right heel.  The test was 
terminated, however, because the veteran could not tolerate 
the examination.  


Analysis

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected right foot 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
fracture of the right foot.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The veteran's service-connected right foot disability is 
rated as 10 percent disabling under 38 C.F.R. § 4.71a 
including Diagnostic Code 5284.  That code provides for the 
assignment of a 10 percent rating for moderate foot injury.  
A 20 percent rating requires moderately severe foot injury, 
and a 30 percent rating requires severe foot injury.  

The medical evidence shows that the veteran had pain and 
numbness or dysesthesia of the right foot.  Of particular 
interest is the July 1990 report of Dr. Prawdzik who noted 
that the veteran had pain, immobility and neuropathy of the 
right foot.  Also of interest is the June 1991 report of Dr. 
Lease who found pain, numbness and weakness of the foot.  The 
finding of neuropathy was supported by the March 1995 and May 
1997 VA peripheral nerve examinations.  These findings are 
contrasted with the November 1991 normal NCV and EMG studies 
as well as the March 1995 foot exam which essentially found 
only subjective complaints.  

Without regard to the veteran's complaints of pain and 
weakness, the veteran's right foot disability is no more than 
moderately disabling.  He had complaints of numbness, which 
allegedly affected his gait.  However, the Board must 
consider the findings of pain and weakness pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The veteran complains of 
constant stabbing type pain.  Further, at least during the 
July 1990 and June 1991 private examinations, he had 
immobility and weakness of the foot to which difficulty with 
weight bearing was attributed.  The Board finds that, when 
considering the veteran's pain and weakness, the disability 
picture presented by his right foot fracture residuals more 
nearly approximate the criteria for a 20 percent rating-
moderately severe foot disablement.  38 C.F.R. § 4.7.  

In this regard, the Board finds the preponderance of the 
evidence does not support the assignment of a rating greater 
than 20 percent.  There is no evidence suggesting that the 
veteran's foot disability is severely disabling.  Indeed, 
Drs. Prawdzik and Lease, both of whom presented the most 
disabling picture of the veteran's right foot, described the 
veteran's gait as only "slightly atalgic" and 
"satisfactory," respectively.  

Thus, the Board finds that the service-connected disability 
picture more nearly approximates the criteria for the 
assignment of a 20 percent rating-moderately severe foot 
disability-and is, therefore, against a 30 percent 
evaluation.  38 C.F.R. § 4.7.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.



ORDER

As well-grounded claims of service connection for varicose 
veins, a knee disability and allergic rhinitis have not been 
submitted, the appeals are denied.

An increased rating of 20 percent for the service-connected 
residuals of a fracture of the right foot is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

